Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Montaron et al. (US 2016/0273325), as discussed in the action dated 2/19/21.
The prior art fails to disclose, alone or in combination, the key features of “the optical assembly comprising a collimator coupled to the one or more optical transmission media and configured for receiving and conditioning the raw laser beam into a collimated beam; a first lens disposed downstream of the collimator and configured for conditioning the collimated beam and outputting an elongated oval laser beam; a second lens disposed a distance downstream of the first lens and configured for receiving and collimating the oval laser beam; a first triangular prism disposed downstream of the second lens and configured for receiving and bending the collimated oval laser beam; and a second triangular prism disposed a distance downstream of the first triangular prism and configured for receiving and correcting the bent collimated oval laser beam to output a substantially rectangular beam offset from a central axis of the optical assembly” in combination with the other limitations currently presented in the combination of claim 1.
The prior art fails to disclose, alone or in combination, the key features of “manipulating the raw laser beam with the optical assembly to output a substantially rectangular beam offset from a central axis of the optical assembly; and rotating the optical assembly about the central axis to rotate and deliver the substantially rectangular beam to the formation to drill a substantially circular hole in the formation” in combination with the other limitations currently presented in the combination of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.